DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is again objected to because it contains minor grammatical errors therein.  The Abstract should be corrected as such:
A device for the control and management of at least one electric pump that includes an element for the actuation of the at least one electric pump and a user interface[,] connected to the for the actuation of the at least one electric pump.
Correction is required.

Drawings
The drawings were previously objected to under 37 CFR 1.83(a).  Applicant has cancelled the unshown subject matter from the claims, thereby obviating this objection.

Claim Objections
Claims 1-7 were previously objected to for minor informalities.  Applicant has provided some corrections, but issues remain.
Claims 1-7 are again objected to because of the following informalities:  
Claim 1, line 5 should read “said for the actuation of said pump”
Claim 6, line 2 should read “electric power supply cable which is configured to be connected”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and thus, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “PLC data link means” in claim 1, “wireless data link means” in Claim 3, and “complementary PLC data link means” in Claim 5.  This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “element for the actuation of said pump” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 2, 4, & 6-7 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112b rejections.

Response to Arguments
Applicant's arguments filed November 30th, 2021 have been fully considered but they are not persuasive. The examiner’s responses can be seen below.

	In regards to Applicant’s argument that “Spadola does not disclose or suggest to those of skill in the art a pump having a complementary PLC data connection means within the body of the pump, to which the PLC datalink means of the control and management device are connected. Specifically, the PLC data link means, which is arranged remote with respect to the electric pump body, is connected through a PLC connection, to the complementary PLC data link connection means, which is within the body of the electric pump. The Office Action equates the powerline connection between modem 40 and pump 4 of Spadola to the claimed complementary PLC data link connection means, however, this connection wire is necessarily outside the body of the pump 4 of Spadola. Therefore, Spadola does not disclose the claimed complementary PLC data link connection means and is not an anticipatory reference”, the Examiner must respectfully disagree.  The Examiner notes that Applicant’s amendments provide a new claim scope that was not previously recited by Applicant, and thus, have forced the Examiner to reevaluate the Spadola reference.  Please refer to the updated rejections below, which detail why Spadola discloses Applicant’s invention, as now amended.  Applicant should make particular note that the newly-added limitation reciting “within a body of the pump” does not impart any particular structure to the electric pump or the complementary PLC data link means.  In particular, Applicant should note that “a body of the pump” may simply include the pump itself and/or any element associated with the pump, regardless of its structural association therewith.  Stated another way, “a body of the pump” does not require a pump housing, a pump casing, a pump motor, or any other particular pump structure, thereby rendering the claim quite broad.  The Examiner has updated the Spadola citations below to account for this newly added language.

	In regards to Applicant’s argument that “Claim 1 is amended and recites subject matter of Claims 5 and 7, neither of which are rejected by Venkatakrishnan. In addition, Venkatakrishnan does not disclose or suggest to those of skill in the art a pump having a complementary PLC data connection means within the body of the pump, to which the PLC datalink means of the control and management device are connected. Therefore, Venkatakrishnan does not disclose the claimed complementary PLC data link connection means and is not an anticipatory reference”, the Examiner notes that Applicant’s amendments provide a new claim scope that was not previously recited, and thus, the Examiner has withdrawn Venkatakrishnan as a 102 reference.  Venkatakrishnan remains relevant and applicable in the updated 103 rejection below.

	In regards to Applicant’s argument that “The Office Action equates the first cable section 5' of Fosmark to the claimed complementary PLC data link connection means, however, as can be seen in FIG. 1 of Fosmark, the first cable section 5' is necessarily outside the body of the pump assembly 1 of Fosmark.  Therefore, neither Fosmark nor Spadola disclose the claimed complementary PLC data link connection means, thus, their combination does not render this claim recitation obvious. Because the combination of Fosmark and Spadola does not render this claim term obvious, the rejection under 35 U.S.C. §103 is overcome”, the Examiner notes that Applicant’s amendments provide a new claim scope that was not previously recited, and thus, the Examiner has withdrawn Fosmark.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,458,782 to Spadola et al.

    PNG
    media_image1.png
    496
    841
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1-2 & 4-5, Spadola et al. (Spadola) discloses:

(1)	An immersion electric pump (4, 40; Fig. 4; “sump pump”) comprising: a control and management device (30-35, 40, 100) comprising: an element (100) for the actuation of said pump (via processor 102 and associated program code 160; see col. 3, lines 11-27; see also the Abstract; “for controlling the operation of a sump pump”), a user interface (“computer”; Figs. 4-5), connected to said actuation element (via connection 31 or 33; see col. 7, lines 25-33 & Fig. 4), wherein said control and management device comprises PLC data link means (labeled by the Examiner in Fig. 4 above; see also “power line modulation” and “routing data over existing in-situ power lines” at col. 1, lines 54-58 & col. 5, lines 43-48); and a complementary PLC data link means (labeled by the Examiner in Fig. 4 above; Fig. 4; col. 5, lines 43-48 discloses a complementary PLC data link means 40 specifically for the pump 4) within a body of the electric pump (seen in Fig. 4 above; please note that “a body of the pump” is a broad phrasing that may simply include the pump itself and/or any element associated with the pump, regardless of its structural association therewith; in other words, “a body of the pump” does not require a pump housing, a pump casing, a pump motor, or any other particular pump structure), the complementary PLC data link means configured to receive power and to receive control signals (represented by the upper left communication arrow in Fig. 4; “routing data over existing in-situ power lines”), wherein said complementary PLC data link means is configured to connect to the control and management device (represented by the upper left communication arrow in Fig. 4; “routing data over existing in-situ power lines”).

In regards to Claim 2, Spadola further discloses a first connection (i.e. the connection to pump 4; Fig. 4) and electric power supply cable (the power line connection from pump 4 to its power line modem 40, shown in Fig. 4) which are configured to be connected to an electrical mains (col. 5, lines 43-48 specifically recites the use of “existing in-situ power lines”, which form an electrical mains power circuit).
In regards to Claim 6, Spadola further discloses a second connection (i.e. the connection to device 30-35/40/100) and electric power supply cable (the power line connection between power line modem 40 and device 30-33/35/40, as seen in Fig. 4) which can be connected to said electrical mains (col. 5, lines 43-48 specifically recites the use of “existing in-situ power lines”, which form an electrical mains power circuit), said electrical mains being the power supply mains both of said electric pump and of said device (a common mains for both the pump and the control device is made apparent at col. 1, lines 54-58 and col. 5, lines 43-48, and this electrical mains is interconnected with the device and pump to provide power and control thereof).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spadola (applied above) in view of US 2011/0202189 to Venkatakrishnan.
In regards to Claim 3, Spadola does not specifically disclose the additional use of wireless data link means (i.e. a Wi-Fi connection) (in this instance, Spadola discloses PLC connection means only).
However, Venkatakrishnan (discussed in the previous office action) discloses another pump system (“pool pump” at para. 109) and associated control and management device (104) having an actuation element (CPU 320) and user interface (106, 112), wherein the control and management device (104) further includes both PLC data link means (“power line communication/power line carrier (PLC) connection”; para. 31) and wireless data link means (“WiFi Radio”; Fig. 1; “wireless connection”; para. 31; seen also in Fig. 2).  Venkatakrishnan discloses that providing multiple connection means allows for much greater system versatility, wherein different components/devices in the pump system may be connected to (and controlled by) the control and management device (104) via distinct incompatible networks (paras. 31-35).  Therefore, to one of ordinary skill desiring a pump control system with improved connection versatility, it would have been obvious to utilize the techniques disclosed in Venkatakrishnan in combination with those seen in Spadola in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Spadola’s control and management device with the additional wireless data link (i.e. Wi-Fi) means of Venkatakrishnan in order to obtain predictable results; those results being an improved pump monitoring/control system that allows both hardwired and wireless connection means depending on application.
In regards to Claim 4, Spadola does not specifically disclose that the user interface is constituted by one of a smartphone and a tablet, and by a dedicated application contained therein (Spadola instead discloses a computer user interface).  
However, Venkatakrishnan (discussed in the previous office action) discloses another pump system (“pool pump” at para. 109) and associated control and management device (104) having an actuation element (CPU 320) and a user interface (106, 112) that is constituted by both a computer 106 and a smartphone 112 with a dedicated application contained is therein (“Web Enabled Smart Phone” 112; Fig. 1; paras. 31-32, 34, 38 disclose desktop/laptop and smartphone user interfaces).  It is apparent from paragraph 32 that the smart phone 112 contains a dedicated application therein for communicating with the control and management device (104) and configuring attached accessories.  It is vastly well known in the art that smart phones are far more portable than personal computers, thereby allowing users to monitor the pump system in remote locations.  Therefore, to one of ordinary skill desiring a pump control system with connection versatility, it would have been obvious to utilize the techniques disclosed in Venkatakrishnan in combination with those seen in Spadola in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Spadola’s control and management device with the additional smart phone connection means of Venkatakrishnan in order to obtain predictable results; those results being an improved pump monitoring/control system that allows pump control/adjustment through both a personal computer and a portable smart phone interface.

Conclusion
Applicant's amendments filed on November 30th, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC